Citation Nr: 0521522	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 30 percent for bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.

This case came to the Board of Veterans' Appeals (Board) from 
a February 2002 RO decision that, in pertinent part, granted 
service connection for bilateral flat feet, and assigned 
thereto an initial disability rating of 10 percent, effective 
from June 2001.  The veteran filed a notice of disagreement 
in March 2002.  In August 2002, the RO issued a statement of 
the case, and in December 2002, the veteran perfected his 
appeal. 

In November 2003, the Board remanded this issue for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.  In July 
2004, a Decision Review Officer at the RO issued a rating 
decision which granted a 30 percent initial disability rating 
for bilateral flat feet, effective from June 2001.  Since the 
newly assigned rating is not the maximum, the issue remains 
on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

Since the grant of service connection, the veteran's 
bilateral flat feet are manifested by no more than objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, and characteristic callosities.  
 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral flat feet are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71, Diagnostic Code 
5276 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as it pertains to the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

In July 2001, the veteran filed his original claim seeking 
service connection for bilateral flat feet.  In support of 
his claim, the RO retrieved VA medical treatment records, 
dated from 2000 to 2005.  A review of these records revealed 
periodic visits to the podiatry clinic for diabetic foot care 
and shoe inserts for bilateral pes planus.  

In December 2001, a VA examination for feet was conducted.  
The report of this examination noted that the veteran's 
claims folder had been reviewed, and that his service medical 
records revealed treatment for pes planus.  The veteran 
reported current symptoms of pain in the bilateral mid arch 
region, with prolonged walking.  He also reported painful 
calluses.  Physical examination revealed that he walked 
without any obvious limping or abnormalities.  Examination of 
the feet revealed obvious pes planus, bilaterally.  There 
appeared to be no valgus deformity of the first metatarsals, 
and there were thickened calluses located in the lateral 
aspect of his bilateral great toes, and in the plantar aspect 
of his second and fifth metatarsal heads.  The calluses were 
approximately two by four centimeters in size and were 
painful to light touch.  The posterior tibial pulse and 
dorsalis pedal pulse were palpable bilaterally.  X-ray 
examination of the feet revealed some degenerative changes 
involving the first metatarsals as well as the left tarsal 
navicular bone, and minimal left planar calcaneal spur 
formation.  The report concluded with diagnosis of bilateral 
pes planus and painful callous formation of bilateral feet.

A treatment report, dated in December 2002, noted the 
veteran's complaints of severe callus build-up, which he 
trims occasionally at home.  He denied any other problems or 
sores to the feet.  The report concluded with a diagnosis of 
bilateral pes planus.  

A treatment report, dated in January 2004, noted that the 
veteran wanted to receive his special shoes which were 
ordered in September.  He reported no other complaints, and 
denied any problems or sores on his feet.  Physical 
examination of the feet revealed no arch upon weight bearing 
or non-weight bearing.  

In June 2004, a second VA examination of the feet was 
conducted.  The report noted the veteran's post service 
employment history as a truck driver.  It also noted that he 
retired as a Fire Chief approximately five years earlier.  He 
reported complaints of pain, weakness and fatigue in his 
feet.  He indicated that his pain intensity level is 7 to 
8/10 on a typical day, and that the pain is worse with 
activity.  He indicated that he does have special diabetic 
shoes and some rubber inserts, to help with the calluses on 
the bottom of his feet.  He indicated that his special shoes 
help somewhat, and that he takes Vioxx, which also helps 
somewhat.  Physical examination revealed that the veteran 
presented in a wheelchair.  He was able to get out of the 
chair and walk approximately 15 feet, displaying a bilateral 
antalgic gait.  He shuffled his feet rather than walking with 
a normal heel strike and toe-off sequence.  Examination of 
the feet revealed bilateral pes planus, with no arch.  He has 
tender calluses that are rather prominent in the plantar 
surfaces below the second and third metatarsal heads, and 
calluses at the planar surfaces of the fifth metatarsal 
heads, worse on the left.  He also has some callus formations 
along the lateral aspect of the heels and forefeet 
bilaterally.  He was tender in the plantar surfaces of the 
midfoot over what should be the arch.  He has normal 
sensation upon light touch to the toes, and all digits have 
good capillary refill.  Manipulation of the forefeet caused 
pain over the metatarsal heads and in the arches.  In the 
standing position, there was mild pronation of both feet with 
mild medial bowing of the Achilles tendons aligning over the 
medial aspects of the calcaneus bilaterally.  There was no 
collapse, however, of the medial columns.  There was only 
mild tenderness upon palpation of the Achilles tendons.  
Examination of the veteran's shoes revealed mild symmetrical 
wear over the lateral aspects of the heels.  X-ray 
examination of the feet revealed minimal degenerative changes 
at the first metatarsophalangeal joints, bilaterally; 
flattening of the longitudinal arches of the feet; and 
minimal plantar calcaneal spur formation on the left foot.  
The report concluded with a diagnosis of bilateral flat feet.  

In February 2005, a third VA examination for feet was 
conducted.  The report of this examination noted that the 
veteran's claims folder had been reviewed.  The veteran 
reported that his feet have worsened since his prior VA 
examination eight months earlier.  He indicated that he has 
received special shoes with a metatarsal bar due to his foot 
pain.  He reported the level of intensity of his foot pain as 
7 to 9/10 in severity, and that it worsened with use.  He 
indicated that he was unable to walk more than 30 feet due to 
foot pain.  Physical examination revealed the veteran to be 
wearing brown lace-up leather shoes with thick rubber soles 
and soft inserts in each.  He walked with a slow mildly 
antalgic gait, and did not require any assistive devices.  
His shoes were well worn on the lateral aspects of both 
heels.  Examination of the feet revealed tender calluses on 
the plantar surfaces beneath the third metatarsal heads, 
bilaterally, and on the medial aspects of the great toes, 
bilaterally.  In addition, the left foot had a tender callus 
on the plantar surface of the fifth metatarsal.  The heels 
were not particularly callused, and he reported generalized 
subjective tenderness everywhere the examiner touched, 
including the heels.  There was no heat or erythema present.  
Manipulation of his metatarsal heads produced subjective 
complaints of pain.  His pedal pulses were intact, and he had 
normal sensation in both feet upon monofilament testing.  In 
the standing position, his arches were definitively 
diminished.  His Achilles tendons aligned symmetrically over 
the calcaneus bilaterally, and there was no major pronation 
medially.  There was very mild pronation, but no collapse of 
the medial columns.  There was mild spasm in the calf 
musculature, and no gross inflammation in the Achilles 
tendons.  With his shoes on, examination of his Achilles 
tendons and as they related to his calcaneus bilaterally, 
remained the same.  X-ray examination of the feet, as 
compared to the December 2001 X-ray examination, suggested a 
worsening of the degree of the veteran's bilateral pes 
planus.  The report concluded with a diagnosis of bilateral 
pes planus, and also noted the VA examiner's opinion that his 
clinical examination at this time was essentially unchanged 
from the June 2004 examination report, despite the subjective 
complaints of the veteran.  

The veteran's bilateral flat feet are currently assigned a 30 
percent evaluation based on the criteria of Diagnostic Code 
5276 for acquired flatfoot, which provides for ratings based 
on the following criteria:  

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes 
or appliances.  
50 percent:  Bilateral.  
30 percent:  Unilateral.  

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  
30 percent:  Bilateral.  
20 percent:  Unilateral.  

10 percent:  Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  

Noncompensable:  Mild; symptoms relieved by built-
up shoe or arch support.  

38 C.F.R. § 4.71a (2004).  

The evidence described above does not reveal symptoms of 
bilateral pes planus that demonstrates a condition more than 
severe.  The currently assigned 30 percent evaluation 
contemplates severe pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  The evidence described 
above corresponds to such severe impairment.  A higher 
evaluation contemplates a pronounced bilateral pes planus 
condition with objective evidence of marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

The evidence above does not describe a pronounced bilateral 
pes planus condition.  As noted on the February 2005 VA 
examination, his Achilles tendons align symmetrically over 
the calcaneus bilaterally, and there is no major pronation 
medially.  There was only very mild pronation, with no 
collapse of the medial columns.  There was mild tenderness 
upon palpation of the Achilles tendons, and no gross spasm in 
the calf musculature.  The June 2004 VA examination for the 
feet revealed only mild pronation of both feet with mild 
medial bowing of the Achilles tendons aligning over the 
medial aspects of the calcaneus bilaterally.  Although the 
veteran's most recent VA examination, performed in February 
2005, noted that his special shoes did not really help, his 
prior VA examination, performed in June 2004, noted that his 
rubber inserts and special diabetic shoes helped somewhat.  
Moreover, at the time of his December 2001 VA examination, he 
was only using over-the-counter shoe inserts.

While the Board has considered that the veteran's subjective 
complaints of pain, and the fact that he presented to his 
June 2004 VA examination for the feet in a wheelchair, the 
objective medical evidence of record simply does not support 
a higher rating in this matter.  The Board further notes that 
the record in this matter reveals only sparse medical 
treatment having been sought for this condition.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for service-connected bilateral flat 
feet at any time since the grant of service connection for 
this condition.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's September 2001 and April 2004 letters, the August 
2002 statement of the case (SOC), and the July 2004 and April 
2005 supplemental SOCs, advised the veteran what information 
and evidence was needed to substantiate his claim herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertained to the claim.  He 
was specifically advised that it was his responsibility to 
support the claim with appropriate evidence and the April 
2004 letter specifically asked the veteran to submit 
"evidence ...  in your possession."  Finally, the documents 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Thus, the 
veteran was ultimately provided content complying notice and 
proper subsequent process.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.   The 
Board also notes that the veteran has been given three VA 
examinations to determine the current severity of his 
service-connected bilateral flat feet. 38 C.F.R. 
§ 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim herein.  
  

ORDER

An evaluation in excess of 30 percent for service-connected 
bilateral flat feet is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


